DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 




2.	The Amendment filed on December 11, 2020, has been received and entered.




Claim Disposition

3.	Claims 1-40, 63, 65, 67, 70, 73, 76, 79, 82, 85, 88 and 91 have been cancelled. Claims 41-62, 64, 66, 68-69, 71-72, 74-75, 77-78, 80-81, 83-84, 86-87, 89-90 and 92 pending and are under examination.





Claim Objections

4.	Claims 41-62, 64, 66, 68-69, 71-72, 74-75, 77-78, 80-81, 83-84, 86-87, 89-90 and 92 are objected to for the following informalities:	
For clarity and precision of claim language it is suggested that claim 41 is amended to read, “A method for producing a protein comprising:
 A) culturing a host cell comprising a nucleic acid molecule encoding the protein under culture conditions to express said protein…..; and B) purifying the protein, wherein the host cell is eukaryotic and/or prokaryotic. The dependent claims hereto are also included.
For clarity and precision of claim language it is suggested that claim 52 is amended to read, “The method of claim 41, wherein the complement inhibitor protein is a fusion protein comprising the complement inhibitor molecule and a second polypeptide, and wherein the second polypeptide [[is capable of facilitating detection, expression, separation or purification of]] detects, expresses, separates or purifies the fusion protein, [[or]] is a therapeutic polypeptide or marker domain”.
Claims 54-59, 69, 72, 75, 78, 81, 84, 87 and 90 are objected to because they depend from an objected base claim.
Appropriate correction is required.




Claim Rejections - 35 USC §112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 52 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

The claimed invention as directed to “a method for producing a protein, wherein the complement inhibitor is a fusion protein comprising a complement inhibitor molecule and another polypeptide” and there are no indicia as to what other polypeptide is the fusion partner is not adequately described because it comprises any other possible protein. The instant specification at paragraph 0052 discloses that the fusion 
Although the claimed invention is directed to a method, the products involved is not fully defined, thus the claimed invention as a whole is not adequately described. No clear correlation is made between structure and function.
The specification also discloses the following:
[0040] Suitable hosts for recombinant expression include commonly used prokaryotic species, such as E. coli, or eukaryotic yeasts that can be made to express high levels of recombinant proteins and that can easily be grown in large quantities. Preferably, the host cell is a eukaryotic yeast cell. Mammalian cell lines grown in vitro are also suitable, particularly when using virus-driven expression systems. Another suitable expression system is the baculovirus expression system that involves the use of insect cells as hosts. An expression system may also constitute host cells that have the DNA incorporated into their genome. Proteins, or protein fragments may also be expressed in vivo, for example in insect larvae or in mammalian tissues. [0041] A variety of techniques may be used to introduce the vectors according to the present invention into prokaryotic or eukaryotic cells. Suitable transformation or transfection techniques are well described in the literature (Sambrook et al, 1989; Ausubel et al, 1991; Spector, Goldman & Leinwald, 1998). In eukaryotic cells, expression systems may either be transient (e.g. episomal) or permanent (chromosomal integration) according to the needs of the system. [0044] The invention also includes transformed or transfected prokaryotic or eukaryotic host cells comprising a nucleic acid molecule, an antisense nucleic acid molecule or a 
The claimed invention encompasses a large variable genus of proteins in the fusion in any cell, and the specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus. A representative number of species means that the species which are adequately described are representative of the entire genus. The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Moreover, Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64,

See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993).
Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.





Response to Arguments





Conclusion

7.	No claims are presently allowable.



8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571 -272-0957. The examiner can normally be reached on Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert 
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652